Citation Nr: 1723993	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-41 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) benefits, death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to October 1961.  He died in February 2009.  The appellant is seeking recognition as his surviving spouse for VA benefits purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The VA Regional Office (RO) in Albuquerque, New Mexico, has jurisdiction over this matter.

The Board notes that the issue on appeal was initially characterized as entitlement to service connection for DIC benefits, death pension, and accrued benefits.  As the agency of original jurisdiction (AOJ) denied the issue based on the determination that the appellant was not a proper claimant, the issue has been characterized as reflected on the title page of this decision.

In September 2012, the appellant's attorney submitted a motion requesting her case be advanced on the docket due to the appellant being homeless and in severe financial distress.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900 (c) (2016).  Neither the appellant nor her attorney submitted documentation of the appellant's financial hardship in support of the claim.  Therefore, the motion is denied as good or sufficient cause has not been shown.  


FINDINGS OF FACT

1.  The Veteran died in February 2009.  While the evidence shows he and the appellant were in a long-term relationship that began in December 1980, there is no evidence showing they were married by ceremony, and they did not live together in a jurisdiction that recognizes common law marriage.  

2.  There is no indication or allegation that the appellant did not have knowledge of the legal impediment to their purported common law marriage.  

3.  The appellant is not the surviving spouse of the Veteran.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of DIC benefits, death pension, and accrued benefits, have not been met. 
38 U.S.C.A. §§ 1102, 1304 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.205(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The appellant is seeking entitlement to VA death benefits as the surviving spouse of the Veteran.  She has asserted that she and the Veteran entered a common law marriage in Knoxville, Tennessee in December 1980 and lived together until 2003.  See August 2009 statement from the Appellant.  She has provided varying reasons for her separation from the Veteran in 2003, including that she left him because he was mentally incompetent and that, while they remained together for more than 25 years as husband and wife, he would disappear for periods of time and come back.  See August 2009 and April 2011 statements from the Appellant; December 2016 video conference hearing transcript.  While the appellant has acknowledged that she and the Veteran did not live together continuously from December 1980 until his death, she has stated that they received food stamps together for 25 years and that the Veteran used her address until his death.  See December 2016 hearing transcript.  

In support of her claim, the appellant has submitted lay statements from her sister and mother who acknowledge that she and the Veteran were in a long-term, consistent relationship for 25 years, from 1980 to 2003, and were always together.  See April 2011 lay statements from H.S.G. and M.S.  

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2014); 38 C.F.R. § 3.50 (a) (2016).  Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

VA defines "marriage" as a marriage that is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j).  

VA recognizes "marriages other than by ceremony," including common law marriages, under certain circumstances.  See 38 C.F.R. § 3.205 (a)(6).  In jurisdictions where marriages other than by ceremony are recognized, marriage is established by affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205 (a)(6).

Even if a person's marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j), VA benefits may only be paid to a "surviving spouse" as defined in 38 C.F.R. § 3.50(b), as a person who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  

As an initial matter, the Board notes the appellant has not alleged or submitted a marriage certificate showing that she and the Veteran were legally married by ceremony.  Instead, as noted, the appellant has asserted that she and the Veteran entered a common law marriage in Knoxville, Tennessee in December 1980.  During the December 2016 hearing, the appellant testified that the Veteran was in California when he died, while she resided in New Mexico at the time of his death, i.e., when the right to VA death benefits accrued.  In this context, the Board notes that neither Tennessee, California, nor New Mexico recognize common law marriage.  See, e.g., Lightsey v. Lightsey, 56 Tenn. App. 394, 408; 407 S.W.2d 684, 690 (1966) ("It is settled law in Tennessee that []a common law marriage cannot be contracted within this State."); see also See Cal. Fam. Code § 300 (a) (2016); N.M. Stat. Ann. § 40-1-1 (2016).  Therefore, the Veteran and appellant did not live in a jurisdiction that recognizes common law marriage at the time they entered into their purported common law marriage or when the right to VA death benefits accrued in this case.  

The appellant's attorney has argued that she and the Veteran lived in Colorado, which recognizes common law marriage.  See December 2016 Attorney statement.  However, this argument is inconsistent with the preponderance of the other evidence of record in this regard.  During the December 2016 hearing, the appellant did not testify that she and the Veteran lived in Colorado; instead, she only testified that, after the Veteran filed for VA benefits in Boulder, she and the Veteran went to check on the status of his claim and learned that his records had disappeared.  Additionally, while VA treatment records show the Veteran entered inpatient psychiatric treatment at the Denver, Colorado VA Medical Center (VAMC) in December 2006, he consistently reported that the appellant - who he variously described as his wife, significant other, and close friend - lived in Taos, New Mexico, where he intended to return after discharge from treatment.  See e.g., December 2006 VA treatment records.  In fact, clinicians documented a phone conversation with the appellant who they noted lived in New Mexico.  Id.  Therefore, at best, the evidence shows the Veteran lived in Colorado in 2006, while the appellant remained in New Mexico during this time.  

Even if the Board assumed the Veteran and appellant lived together in Colorado at some point, there is no evidence that they resided in Colorado (or any other jurisdiction that recognizes common law marriage) at the time of the purported marriage in December 1980 or when the Veteran died in February 2009.  38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j).  Therefore, as previously noted, the Veteran and appellant were not validly married, including by way of a common law marriage.  

VA's General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  Indeed, under 38 C.F.R. § 3.52, a common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment in this case would be the jurisdiction's non-recognition of a common law marriage. 

For VA purposes, an otherwise invalid marriage may be "deemed valid" if certain conditions are met, including (a) the marriage occurred 1 year or more before the veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant must have entered into the marriage with no knowledge of the legal impediment, (c) the claimant must have cohabited with the veteran continuously from the date of marriage to the date of his death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to benefits.  All four of the above criteria must be satisfied for VA to deem an otherwise invalid marriage as valid.  See 38 C.F.R. § 3.52.  

In this case, there is no indication or allegation that the appellant did not have knowledge of the legal impediment to their purported common law marriage.  Therefore, criteria (b) is not met.  As discussed above, the evidence also shows that the Veteran and appellant did not cohabitate continuously from the date of their purported common law marriage in December 1980 to the date of his death in February 2009, as the evidence shows he lived in Colorado while the appellant remained in New Mexico.  The Board notes the appellant has provided conflicting information as to the reason for their separation, and the evidence shows the Veteran reported living a transient lifestyle and traveling the country for 40 years.  See December 2006 VA treatment record.  However, even after resolving doubt in favor of the appellant to find that the separation was procured by the Veteran, the evidence still fails to show that all of the criteria of 38 C.F.R. § 3.52 are met, namely criteria (b).  As a result, the Board is unable to find that the invalid marriage between the Veteran and appellant may be otherwise deemed valid.  

The Board has considered all of the evidence in this case and acknowledges that the Veteran and appellant were clearly in a long-term relationship before he died.  However, because they were not legally married by ceremony, did not reside in a jurisdiction that recognizes common law marriage, and their purported marriage may not otherwise be deemed valid, the Board, while sympathetic to the appellant, is unable to find that she is the Veteran's surviving spouse.  Indeed, the Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the evidence establishes that the Veteran and the appellant were not validly married.  As a result, the appellant does not meet the criteria for entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits, and her claim is denied.  See 38 C.F.R. § 3.50 (b) (2016).  


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for DIC benefits, death pension, and accrued benefits is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


